                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
                                                      )
       Plaintiff,                                     )
                                                      )      Civil Action No.
v.                                                    )      3:16-cv-00769-HTW-LRA
                                                      )
DANNY’S RESTAURANT, LLC AND                           )
DANNY’S OF JACKSON, LLC F/K/A                         )
BABY O’S RESTAURANT, INC D/B/A                        )
DANNY’S DOWNTOWN CABARET                              )
                                                      )
       Defendants.                                    )


        PLAINTIFF UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
                     COMMISSION’S MOTION IN LIMINE


       Plaintiff Equal Employment Opportunity Commission (“EEOC” or the “Commission”)

moves the Court to enter an Order in limine prohibiting Defendant Danny’s of Jackson, LLC

(“Defendant” or “Danny’s”), Defendant, Defendant’s counsel, and Defendant’s witnesses not to

mention or bring before the jury, either directly or indirectly, upon voir dire examination, opening

statement, interrogation of witnesses, introduction of evidence (including demonstrative

evidence), argument or any other means any of the matters set forth below, unless and until such

matters have been first called to the attention of the Court, out of the presence or hearing of the

jury, and after a favorable ruling obtained from the Court concerning the admissibility and

relevance of any such matters.

       A. Any mention of Williams’ and Class Members’ communications with EEOC attorneys.

       B. Any testimony and/or evidence concerning the EEOC’s investigation preceding this
          lawsuit.

                                             Page 1 of 4
       C. Any evidence, witnesses, or testimony Defendant did not timely disclose.

       D. Any mention of Class Members’ criminal records, criminal acts, and/or evidence, of
          other specific instances of conduct, pursuant to Fed. R. Evid. 401, 402, 403 and 404.

       E. Any mention of, or reference to Daniel Daxon Owens’ September 25, 2018 affidavit
          and/or the allegations it contains against the Commission, pursuant to Fed. R. Evid.
          401, 402, 403, and 404.

       F. Any mention of Owens et al vs. Two Unknown Named EEOC Agents, pursuant to Fed.
          R. Evid. 401, 402, 403, and 404.

       G. Any mention of, or reference to, statutorily imposed caps on compensatory or punitive
          damages.

       H. Any statements regarding the Commission and/or the EEOC’s attorneys.

       I. Any references to any rulings by the court or any motions made by the EEOC, except
          for motions and rulings that limit the scope and issues for trial.

       J. Any statements that the jury should by its verdict “send a message” to the EEOC or the
          federal government or consider similar improper factors.

       K. Any references to any discovery in this case, including discovery disputes, and
          information supposedly not provided by the EEOC to the Defendant.

       L. Any reference to the length or sufficiency of the EEOC’s conciliation process.

       A separate Memorandum is submitted in support of Plaintiff’s motion.



Date: April 10, 2019

                                            Respectfully submitted,

                                            MARSHA L. RUCKER
                                            Regional Attorney
                                            PA Bar No. 90041

                                            GERALD L. MILLER
                                            Supervisory Trial Attorney
                                            AL Bar No.: ASB-1454-E52G




                                           Page 2 of 4
 /s/Alysia D. Franklin
 ALYSIA D. FRANKLIN
 Trial Attorney
 CA Bar No. 264410
 alysia.franklin@eeoc.gov

 CHRISTOPHER WOOLLEY
 Trial Attorney
 CA Bar No. 241888
 christopher.woolley@eeoc.gov

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION
 1130 22nd Street South
 Suite 2000
 Birmingham, AL 35205
 Phone: (205) 212-2064




Page 3 of 4
                                CERTIFICATE OF SERVICE

I hereby certify that on April 10, 2019, I filed the foregoing with the Clerk of Court using the

CM/ECF system which will electronically send notification of the filing to all attorneys of record.


                                             /s/ Alysia D. Franklin
                                             Alysia D. Franklin




                                            Page 4 of 4
